DETAILED ACTIONAcknowledgment is made of applicant’s preliminary amendment filed 6/3/20. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4. 	Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yaguchi (JP01311239 – See IDS dated 2/12/21) in view of Ogino et al. (JP2001324393 – hereinafter Ogino).
 	Regarding claim 1, Yaguchi discloses an apparatus comprising a central processing unit 2 comprising a power supply E, and an evaluation unit 13, and a pressure measuring film(s) 4a, 4b that can be removably arranged on a vehicle side window in the region of a window seal 5, wherein the film is connected to the evaluation unit of the central processing unit (See Pg. 2, lines 4 – 39, Pg. 3, lines 1 – 39 and Pg. 4, lines 1 – 21).   	Yaguchi fails to disclose a display unit for showing the determined contact pressure. 	However, Ogino discloses an apparatus comprising a display 40 that outputs pressure values from a pressure sensor 4 in the form of light or a LED display (See Pg. 14, lines 36 – 45).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Yaguchi according to the teachings of Ogino for the purpose of, advantageously providing an improved detection device since this type of reduces a load applied to an object until the object is released when the object is sandwiched (See Ogino, Pg. 2, lines 37 – 42).
 	Regarding claim 2, in Yaguchi, the pressure measuring film comprises a plurality of pressure measuring sensors 4a, 4b, 8 (See Pg. 2, lines 18 – 27).
 	Regarding claim 3, in Yaguchi, the pressure measuring film comprises a positioning element 3 for removable arrangement on the vehicle side window (See Fig. 1).  
 	Regarding claim 4, in Yaguchi, the positioning element 3 comprises alignment elements 7a, 7b for aligning the pressure measuring film on the vehicle side window (See Fig. 1, See Pg. 2, lines 30 – 39).  
 	Regarding claim 5, in Yaguchi, the pressure measuring film is designed for adhesive arrangement on the vehicle side window (See Pg. 2, lines 4 – 15).  
 	Regarding claim 6, in Yaguchi, the central processing unit 2 connects a plurality of pressure measuring films 4a, 4b to the evaluation unit 13 (See Figs. 2 and 6).  
 	Regarding claim 7, Yaguchi fails to disclose that the display unit is designed to successively show the determined contact pressures of one or more pressure measuring films connected to the evaluation unit.   	However, in Ogino, the display 40 is connected to an evaluation unit 7 and displays output from pressure sensors (See Fig. 7, Pg. 7, lines 10 – 17).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Yaguchi according to the teachings of Ogino for the purpose of, advantageously providing an improved detection device since this type of reduces a load applied to an object until the object is released when the object is sandwiched (See Ogino, Pg. 2, lines 37 – 42).

 	Regarding claim 8, in Yaguchi, the pressure measuring film is flexible (See Pg. 3, lines 7 – 9).  
 	Regarding claim 9, in Yaguchi, the positioning element 3 can be releasably fastened to the vehicle side window (See Figs. 1 and 2).   
 	Regarding claim 10, in Yaguchi, the central processing unit 2 connects to an external power supply (See Fig. 6, Pg. 3, lines 13 -17).                                                       Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
6. 	Gudtavsson (7,236,602) discloses a device for actuating a membrane and a vehicle comprising a device for actuating a membrane.
 	Dobson (2003/0034896) discloses a load determining device.   	Umesh et al. (JP2020121712) disclose active seals for vehicles.
 	Iwamatsu et al. (JP2016159876) disclose an on-vehicle sensor attachment structure.
 	Fujii et al. (JP2001324393) disclose a pressure sensitive sensor, object detection device and opening/closing device.
 	Kopp et al. (EP1455044) disclose a device for detecting an obstacle in the opening area of a mobile closing element.
 	Bartels et al. (DE19826171) disclose an active noise damping method for a window.
 	Nuber (DE10333136) discloses a device for detecting obstacles in the path of a closure element, in particular, an electrically operated window pane or a trunk lid of a motor vehicle comprises an elastically mounted sensor unit.7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        7/29/22